DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment filed 07/07/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the U.S.C. 103 rejections of claims 1, 5, and 7-9 over Cheng, Liu, and Hofvendahl have been withdrawn; (2) the 35 U.S.C. 103 rejections of claims 2 and 3 over Cheng, Liu, Hofvendahl, and Keller have been withdrawn; and (3) the 35 U.S.C. 103 rejection of claim 4 over Cheng, Liu, Hofvendahl, and Keller has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-9
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			6
Amended claims: 				1
New claims: 					None
Claims currently under consideration:	1-5 and 7-9
Currently rejected claims:			None
Allowed claims:				1-5 and 7-9

REASONS FOR ALLOWANCE
Claims 1-5 and 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Although Cheng teaches a method for producing a fruit enzyme product comprising the steps of alcoholic fermentation, acetic acid fermentation, and lactic acid fermentation; Saccharomyces cerevisiae, Acetobacter aceti, or Lactobacillus sporogenes to proceed until a specific amount of alcohol, acetic acid, and lactic acid is produced; and Keller teaches the fruit and vegetable starting medium to have a particular Brix content, the prior art does not a teach a method of producing a fruit and vegetable enzyme product that consists only of the steps of medium preparation, alcoholic fermentation, acetic acid fermentation, lactic acid fermentation, and filtration, especially where there would essentially be no basis for incorporating all elements of the recited method into a single process without intermediate steps.  As such, the present claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
/KELLY P KERSHAW/Examiner, Art Unit 1791